110 U.S. 52 (1884)
JENNESS
v.
CITIZENS' NATIONAL BANK OF ROME.
Supreme Court of United States.
Submitted December 20th, 1883.
Decided January 7th, 1884.
IN ERROR TO THE CIRCUIT COURT FOR THE EASTERN DISTRICT OF MICHIGAN.
Mr. W.B. Williams for the plaintiff in error.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
The judgment in this case is for $7,275.16, but it appears *53 affirmatively on the face of the record that of this amount $2,669.03 was not disputed below. The defence related alone to the difference between these two amounts, which is less than $5,000. The dispute here is only in reference to the amount contested below. Such being the case, we have no jurisdiction. The cases of Gray v. Blanchard, 97 U.S. 564; Tintsman v. National Bank, 100 U.S. 6; and Hilton v. Dickinson, 108 U.S. 165, are conclusive to this effect.
Dismissed.